[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
Probable cause is found for the issuance of a prejudgment remedy to secure a claim by Catamount Construction Corp. for $125,000.00 against David B. McKane. Probable cause is not found as to Peter G. Robbins and McKane Robbins  Co.
The plaintiff's claim is based on a New York judgment. The plaintiff alleges that the judgment was obtained against a general partnership, McKane Robbins  Co., and that David B. McKane and Peter G. Robbins are the sole general partners.
The evidence shows that the judgment against McKane Robbins Co., was obtained by confession of judgment. David B. McKane signed the confession of judgment. Peter G. Robbins did not CT Page 9009 sign. Under New York law, "one or more but less than all the partners have no authority to. . . confess a judgment." McKinney's Partnership Law 20, subd. 3.
The evidence fails to show that Peter G. Robbins authorized or consented to the execution of the confession of judgment. The plaintiff claims Peter G. Robbins ratified the execution of the document. "Ratification requires' acceptance of the results of the act with an intent to ratify, and with full knowledge of all the material circumstances.'" Russell v. Dean Witter Reynolds, Inc., 200 Conn. 172, 185 (1986). The evidence fails to show ratification.
THIM, JUDGE